Maxwell, J.
School district number six, of Hamilton county, was organized in February, 1872, and comprised the east half of township ten north, range six west of the sixth principal meridian. In the following month, the boundaries of the district were enlarged so as to include all of township ten, range six, and also townships ten north, ranges seven and eight west of the sixth principal meridian.
On the first day of April, 1872, the district held- its first annual meeting, at which “ it was voted that the amount of taxes levied on the taxable property for school district purposes for the coming year be as follows, to-*543wit: Eor building and school-house fund, ten mills on assessed valuation. Incidental and teacher’s fund, five ■mills; total, fifteen mills.” On the ninth day of April, 1872, a new district was formed from district number six, by taking the west half of township ten north, range six west, and all of townships ten north, of ranges seven and eight west. The new district thus formed was numbered nine. At the time district number nine was formed thqre was no school-house or property of any kind belonging to school district number six. Consequently, the then county superintendent made no report to the county clerk, as required by section eight of the school law (Glen. Statutes, 962.) On the twenty-seventh of May, 1872, school district number six, at an election duly held, voted bonds to the amount of $1,000, for the purpose of building a school-house, and again, on the twenty-fifth of January, 1873, voted bonds in the further sum of $800 for the purpose of completing the school-house, and $225 for other purposes. A considerable portion' of these bonds has been paid.
On the first day of July, 1875, the county superintendent of public instruction transmitted the following order to the county clerk of Hamilton county:

“ To the Hon. Ooimty Clerh of Hamilton Cownty:

“ Sir: — Report to the county commissioners to be levied on school district number six, to be paid when collected to school district number nine, $1,078.48.
“ J. T. Price,

“County Superintendent.

“July 1,1875.”
Upon this order the tax in question was levied.
Neither the pleadings nor proof make it entirely-clear as to the amount collected in school district number six, for school purposes, under the levy for 1872. And so far as the legality of the tax in controversy is concerned, *544it is not material, as the inquiry is limited to the authority of the county superintendent to make the certificate in question. Section seven of the chapter entitled, “Schools” (General Statutes 962), provides that: “ When a new district is formed in whole 'or in part, from one or more districts possessed of a school-house, or other property, the county superintendent at the time of forming such new district, or as soon thereafter as many be, shall ascertain and determine the amount justly due to such new district from any district or districts out of which it may have been in whole or in part formed, which amount shall be ascertained and determined according to the relative value of the taxable property in the respective parts of such former district or districts at the time of such division.”
Section eight provides that: “ The amount of such proportion, when so ascertained and determined, shall be certified by the county superintendent to the county clerk,” etc.
The powers and duties of a county superintendent of public instruction are derived entirely from the statute. He can only exercise such ‘ powers as are especially granted, or are incidently necessary to carry the same into effect. Any proceedings on his part beyond the scope of his authority, or where he has no jurisdiction, are absolutely void. ,
There is no pretence that school district number six had a school-house, or property of any kind, at the time district numbér nine was formed in April, 1872; yet, more than three years after the formation of district number nine, the successor to the officer who formed the district, without a findimg or determination of any kind as to the property received by district number six, issued the certificate in question to the county clerk. The certificate does not purport to state the object of the levy, and is merely a direction to the county clerk.
*545Section three of the act provides that: “Whenever the county superintendent of any county shall form a new district therein, he shall deliver to a taxable inhabitant of such district a notice in writing of the formation of said district, describing its boundaries, and specifying the time and place of holding the first meeting, which notice, with the fact of such delivery, shall be entered upon the record by the county superintendent.” This record is also referred to in section fifteen.
While there is nothing in the statute prescribing the requisites of the record, yet, from the nature of the duties of the superintendent, it should contain a minute detail of his proceedings in the formation of a new district, and of the amount justly due (if anything) to such new district from any district or districts out of which it'may have been in whole or in part formed. In determining' the amount due he acts judicially, and the record should show that he has jurisdiction.
As it does not appear from either the pleadings or proof in this case that the superintendent had jurisdiction, his action in the premises is void. The decree of the district court is clearly right, and must be affirmed.
Degree affirmed.